Blackford, J.
— This was an action of trover commenced in the Circuit Court. Damages claimed, 50 dollars. Verdict for the plaintiff for 17 dollars. Judgment for the amount of the verdict, but that the plaintiff pay the costs.
The plaintiff contends that the judgment against him for costs is erroneous.
Justices of the peace have jurisdiction in actions of trover to the amount of 50 dollars. If such suit be commenced in the Circuit Court, and the damages demanded do not exceed 50 dollars, the plaintiff, though he recover, shall pay the costs. R. S. 1838, p. 364, sect. 18.
• This suit being commenced in the Circuit Court, and the damages claimed being only 50 dollars, the judgment against the plaintiff for costs is correct.

Per Curiam.

— The judgment is affirmed with costs.